Citation Nr: 1220958	
Decision Date: 06/15/12    Archive Date: 06/22/12

DOCKET NO.  08-23 098A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida



THE ISSUE

Entitlement to service connection for diabetes mellitus.  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel



INTRODUCTION

The Veteran had active service from March 1987 to March 1992 and from December 2004 to February 2007.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2007 decision by the RO which, in part, denied service connection for diabetes mellitus.  


FINDING OF FACT

The evidence of record establishes that the Veteran's diabetes mellitus clearly and unmistakably preexisted his second period of active military service and clearly and unmistakably did not increase in severity during service or otherwise worsen beyond the natural progression of the underlying disease process in service.  


CONCLUSION OF LAW

Diabetes mellitus was not incurred in or aggravated by active service nor may any current diabetes be presumed to have been so incurred or aggravated.  38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 1131, 1153, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2011).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Before addressing the merits of the Veteran's claim, the Board is required to ensure that the VA's "duty to notify" and "duty to assist" obligations have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011); 38 C.F.R. § 3.159 (2011).  Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159.  This must include notice that a disability rating and an effective date for the award of benefits will be assigned if there is a favorable disposition of the claim.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107; 38 C.F.R. §§ 3.159, 3.326; see also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004).  

The notification obligation in this case was accomplished by way of a letter from the RO to the Veteran dated in January 2007.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini, 18 Vet. App. at 112; Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

With respect to the duty to assist in this case, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed on the merits.  The Veteran's service treatment records (STRs) from bother periods of service and all VA and private medical records have been obtained and associated with the claims file.  The claims file was reviewed by a VA physician during the pendency of this appeal, and the Veteran was afforded an opportunity for a personal hearing, but declined.  Additionally, neither the Veteran nor his representative has made the RO or the Board aware of any additional evidence that needs to be obtained in order to decide the issue on appeal.  

Based on a review of the claims file, the Board finds that there is no indication in the record that any additional evidence relevant to the issue to be decided herein is available and not part of the claims file.  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Therefore, the Board finds that duty to notify and duty to assist have been satisfied and will proceed to the merits of the Veteran's appeal.  


Service Connection

Relevant legal criteria, and particularly pertinent to the Veteran's active service from March 1987 to March 1992, and from December 2004 to February 2007, provide that service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2011).  Service connection may be demonstrated either by showing direct service incurrence or aggravation or by using applicable presumptions, if available.  Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  

Direct service connection requires a finding that there is a current disability that has a definite relationship with an injury or disease or some other manifestation of the disability during service.  Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); Cuevas v. Principi, 3 Vet. App. 542, 548 (1992).  

A disorder may be service connected if the evidence of record, regardless of its date, shows that the veteran had a chronic disorder in service or during an applicable presumptive period, and that he still has such a disorder.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-95 (1997).  Such evidence must be medical unless it relates to a disorder that may be competently demonstrated by lay observation.  Id.  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  38 C.F.R. § 3.303(b).  

Disorders diagnosed after discharge may still be service connected if all the evidence, including pertinent service records, establishes that the disorder was incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).  

Where a veteran served 90 days or more during a period of war or during peacetime service after December 31, 1946 and a chronic disease, such as diabetes mellitus, is manifest to a compensable degree within one year from date of termination of such service, such disease shall be presumed to have been incurred in or aggravated by service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.307, 3.309 (2011).  

A veteran will be considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior thereto and was not aggravated by such service.  38 U.S.C.A. § 1111 (West 2002); VAOPGCPREC 3-03 (July 16, 2003).  Only such conditions as are recorded in examination reports are to be considered as noted.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b) (2011).  In determining whether there is clear and unmistakable evidence to rebut the presumption of soundness, all evidence of record must be considered, including post service medical opinions.  Harris v. West, 203 F.3d 1347 (Fed. Cir. 2000); Adams v. West, 13 Vet. App. 453 (2000).  

In July 2003, the VA General Counsel issued a precedent opinion which held that, to rebut the presumption of sound condition under 38 U.S.C. § 1111, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  VAOPGCPREC 3-03.  The claimant is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches.  Id.; see also Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).

Medical evidence of a "chronic" disease should set forth the physical findings and symptomatology elicited by examination within the applicable period.  38 C.F.R. § 3.307(b); Oris v. Derwinski, 2 Vet. App. 95, 96 (1992).  A chronic disease need not be diagnosed during the presumptive period but characteristic manifestations thereof to the required degree must be shown by acceptable medical and lay evidence followed without unreasonable time lapse by definite diagnosis.  38 C.F.R. § 3.307(c); Caldwell v. Derwinski, 1 Vet. App. 466, 469 (1991).  

An important factor in the factual question of reasonableness in lapse of time from manifestation to diagnosis under 38 C.F.R. § 3.307(c) is the difficulty in diagnosing the disability and the strength of the evidence establishing an identity between the disease manifestations and the subsequent diagnosis.  A strong evidentiary link tends to ensure the disease is not due to "intercurrent cause" as set forth in 38 C.F.R. § 3.303(b); Cook v. Brown, 4 Vet. App. 231, 238 (1993).  The lapse in time from manifestation to diagnosis under 38 C.F.R. § 3.307(c) "is ultimately a question of fact for the Board to address."  Bielby v. Brown, 7 Vet. App. 260, 266 (1994).  

Diabetes Mellitus

Initially, it should be noted that the Board has thoroughly reviewed all the evidence in the multiple volumes of the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the veteran).  

The Veteran does not contend, nor does the evidence of record show that his diabetes mellitus was first manifested in service.  Rather, the Veteran asserts that his diabetes was first discovered when he was examined and accepted for service enlistment for his second period of active service in December 2004, and that it was aggravated during service, as evidenced by the fact that he was started on oral medication during service.  

As a preliminary matter, the Board notes that the STRs for the Veteran's first period of active military service from 1987 to 1992, are completely silent for any complaints, treatment, abnormalities or diagnosis for diabetes mellitus.  Additionally, the evidence does not suggest that the Veteran's diabetes mellitus manifested to a compensable degree within one year of separation from this period of active service.

Private medical records from a foot and ankle clinic showed that the Veteran was treated for a non-healing sore on his right foot which was unresponsive to medication in January 2003.  The Veteran reported a family history of diabetes, but denied any personal history of diabetes.  The physician indicated that he was highly suspicious that the Veteran was a diabetic and order blood tests.  When seen a week later, the Veteran reported that he was being treated for diabetes by another private physician and was that they were trying to control it with diet, alone.  The Veteran reported that he was checking his blood sugar levels daily and that it was 170 mg/dl that morning.  When seen in February 2003, the Veteran reported that his blood sugar levels were under 140 mg/dl with diet alone.  When seen in March 2003, the physician noted that the right foot sore was not healing completely and that more aggressive treatment was necessary due to the risks associated with the Veteran's diabetes mellitus and neuropathy.  The physician also indicated that he was awaiting insurance approval for diabetic accommodative insoles.  The private records showed additional periodic treatment for recurring ulcerations on both feet through August 2004.  

At this point, the Board notes that although the private medical record showed that the Veteran was diagnosed with diabetes mellitus and was being treated for recurring foot ulcers and monitoring his blood sugar levels since January 2003, he specifically denied that he was under a physician's care on an annual dental examination questionnaire for the Georgia National Guard in November 2004, and did not answer the question concerning whether he had sugar/diabetes.  In any event, a service department healthcare flowsheet showed that he was taking Metformin (Glucophage) for his type II diabetes mellitus at least as early as November 2004.  

The STRs for the Veteran's service from December 2004 to February 2007, showed that he was taken off Metformin in February 2005, and that he was deployed to Iraq from May to November 2005.  On a Medical Evaluation Board (MEB) report in October 2006, the Veteran reported that he monitored his blood sugar levels while on deployment, and that they were good and he had no significant problems related to his diabetes.  The MEB was convened to determine the Veteran's fitness for military service due to left foot disability.  The examiner reviewed the STRs and opined that the Veteran's diabetes was first diagnosed prior to service and that it was not aggravated during service.  

The STRs showed that the Veteran was started on insulin (10 units) in November 2006.  In an addendum to the MEB report, dated in December 2006, the examiner stated that the progression of the Veteran's diabetes would have been the same whether he was in service or in civilian life, and that his non-compliance with the medical care prescribed by his private physician when he was first diagnosed in 2003 aggravated the disease state.  While the Veteran may now be compliant, the examiner opined that a great deal of damage was done by his past non-compliance.  

In this case, the evidence clearly and unmistakably showed that the Veteran's diabetes existed prior to his enlistment for active service in December 2004.  Although there is no record of an entrance examination for this period of service, the Veteran undebatably had a diagnosis of diabetes mellitus, and was treated for such, in 2003 as shown by the private treatment records.  Additionally, there is no competent, credible suggestion that his diabetes mellitus was due to disease or injury incurred or aggravated in the line of duty during a period of active duty for training (ACDUTRA) while in the Georgia National Guard.  Thus, the question to be resolved in this appeal, is whether the Veteran's pre-existing diabetes mellitus was clearly and unmistakably not aggravated during his second period of active service so as to rebut the presumption of soundness.  VAOPGCPREC 3-03; Wagner, 370 F.3d at 1096.

Here, the record does not show or even suggest that the Veteran's pre-existing diabetes increased in severity beyond the natural progression of the disease process during his second period of service.  That is, the fact that the Veteran was started on insulin during service, does not, in itself, constitute a worsening of the underlying disease.  

In this regard, the claims file was reviewed by a VA examiner in July 2007, to determine whether the Veteran's diabetes was aggravated by service.  The examiner included a description of the Veteran's medical history and the objective findings of record, and concluded that his diabetes was not aggravated beyond the natural progression of the disease process during service.  The examiner pointed out that diabetes mellitus is an insidious disease which is not always diagnosed in a timely fashion.  As a result, diabetic complications may be present when it is finally diagnosed, and that while the complications may be slowed with aggressive treatment and medications, they can not be stopped.  

In this case, the Board finds the VA opinion persuasive, as it was based on a longitudinal review of the claims file and included a discussion of all relevant facts.  The examiner offered a rational and plausible explanation for concluding that the Veteran's pre-existing diabetes was not aggravated beyond the natural progression of the disease process in service, and was not otherwise related to service.  See Wray v. Brown, 7 Vet. App. 488, 493 (1995); see also Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (factors for assessing the probative value of a medical opinion include the thoroughness and detail of the opinion.).  Furthermore, the Veteran has not submitted any competent medical evident to rebut that opinion.  Significantly, the VA examiner was unequivocal in the opinion that the diabetes mellitus was not aggravated by military service, which is the sort of opinion necessary to rebut the presumption of soundness; i.e. undebatability.  Together with the in-service MEB that also found that the Veteran's diabetes mellitus pre-existed service and was not aggravated during service, this evidence rises to the level of clear and unmistakable evidence; thus, the high burden for rebutting the second prong of the presumption of soundness is met by this undebatable evidence.

While the Veteran is competent to provide evidence of visible symptoms, he is not competent to provide evidence that requires medical knowledge.  Barr v. Nicholson, 21 Vet. App. 303, (2007); Falzone v. Brown, 8 Vet. App. 398, 405 (1995).  As there is no competent medical evidence of record suggesting a connection between the Veteran's current diabetes mellitus and service, and none that manifest a worsening of his pre-existing diabetes in service, the record affords no basis to grant service connection.  Accordingly, the Board finds that the claim of service connection for diabetes mellitus must be denied.  The Board notes that the benefit-of-the-doubt doctrine has been considered, but there is not an approximate balance of positive and negative evidence regarding the merits of the Veteran's claim (in fact the evidence clearly and unmistakably weighs against the claim).  Therefore, that doctrine is not for application in this case.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  


ORDER

Service connection for diabetes mellitus is denied.  



____________________________________________
RYAN T. KESSEL
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


